Citation Nr: 0531177	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  99-03 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased original evaluation for 
gastro esophageal reflux disease (GERD), currently rated as 
10 percent disabling.

4.  Entitlement to an increased original evaluation for 
pseudofolliculitis barbae with residual scarring and bumps 
with history of acne, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 1998 and November 2004 rating 
decisions of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).

In March 2004, the veteran testified at a Central Office 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  A copy of the 
transcript of that hearing is in the claims file.

The issues of entitlement to an increased original rating for 
GERD and for pseudofolliculitis barbae are addressed in the 
REMAND portion of the decision below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim for an increased rating for his bilateral 
knee disability has been obtained or requested by the RO.

2.  The veteran's right knee disability is manifested by pain 
and some limitation of activities, with no weakness, 
stiffness, or instability, and with extension to 0 degrees 
and flexion to 105 degrees with pain, and 90 degrees with 
pain and 50 degrees without pain during flare-ups. 

3.  The veteran's left knee disability is manifested by pain 
and some limitation of activities, with no weakness, 
stiffness, or instability, and with extension to 0 degrees 
and flexion to 105 degrees with pain, and 90 degrees with 
pain and 50 degrees without pain during flare-ups. 


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a right knee disability are not met.  §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, DC 5257, 5260, 5261 
(2005).

2.  The criteria for a disability rating in excess of 10 
percent for a left knee disability are not met.  §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, DC 5257, 5260, 5261 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a VCAA notice letter in 
July 2004 that told him what was necessary to for his claim 
to be granted.  In addition, by virtue of the rating decision 
on appeal, the statement of the case (SOC) and the 
Supplemental Statements of the Case (SSOCs), he was provided 
with specific information as to why his claim seeking an 
increased rating for his bilateral knee disability was being 
denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's July 2004 letter notified the appellant of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the RO has asked the appellant to submit any evidence in his 
possession that pertains to his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of the March 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, 
private treatment records, and provided the veteran with 
several VA examinations.  The veteran has not indicated that 
there is any additional evidence available to help support 
his claim for a higher rating.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2005).  The provisions of 38 C.F.R. §§ 4.45, 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

In February 1998, the veteran filed a claim seeking an 
increased rating for his bilateral knee disability.  By 
rating decision dated in May 1998, the veteran's disability 
rating for his bilateral knee disability was increased to 10 
percent.  By SSOC dated in July 2003, this 10 percent rating 
was applied separately to each knee, effective February 9, 
1998.  The veteran has continued to appeal, seeking a higher 
rating. 

VA treatment notes, dated from 1999 to the present, reveal 
that the veteran complained of pain in his knees.  He used a 
knee brace and obtained some relief with Tylenol.  He worked 
as a customs inspector at Los Angeles International Airport, 
and often spent 12-14 hours a day standing or walking.  VA 
treatment notes dated in November 1999 indicate that the 
veteran had knee pain and wore a knee brace.  There was no 
evidence of swelling, effusion, or laxity.  A VA treatment 
note dated in November 2002 showed minimal joint effusion of 
the right knee and no effusion of the left knee.  There was 
crepitus felt on full extension, but no warmth or erythema.  
The veteran was still working full time.  In February 2003 a 
VA treatment note showed pain on palpation to the bilateral 
medial joint lines, no crepitus, and full strength of all 
muscles.  The impression was bilateral osteoarthritis of the 
knees.

The veteran underwent a VA examination for his knees in April 
1999.  He complained of pain in both knees that worsened on 
bending, standing, or running.  He reported that his knees 
responded to changes in weather, and that the left knee 
locked and popped.  The veteran denied instability, and 
stated that his knees did not give out.  There were no 
complaints of incoordination, or weakness, although the 
veteran did complain of decreased function due to pain when 
he walked or stood for long periods of time.  On examination 
the knees had good patellar tracking with no evidence of 
effusion.  Range of motion of the knees was 0 to 110 degrees 
bilaterally with pain on extreme flexion.  The knees were 
stable but the veteran had bilateral crepitus of the knees on 
extension and flexion.  The diagnosis was early degenerative 
joint disease of the knees, although the April 1999 X-ray 
report indicates no evidence of bone or joint pathology or 
substantial degenerative change.

The veteran was provided a more recent VA examination in 
August 2004 where he reported pain in his knees, which 
required the use of knee braces.  He indicated that he had 
been given light duties at work because of his chronic foot 
and knee pain.  The veteran stated he had flare-ups that 
occurred three or four times a week which consisted mostly of 
pain and did not significantly involve weakness, lack of 
endurance, lack of coordination, or easy fatigability.  The 
veteran indicated he used a cane during flare-ups and that 
his knee pain affected his daily life making it harder to 
walk.  He was unable to play sports for recreation.  
Palpation of the knees revealed bilateral medial joint line 
tenderness.  There was no obvious effusion.  Flexion of the 
knees was to 75 degrees bilaterally without pain and to 105 
degrees bilaterally with pain.  Muscle strength was normal, 
and there was no indication of fatigue, weakness, or lack of 
endurance.  X-rays revealed no evidence of degenerative joint 
disease of the knees.

The veteran was again examined in February 2005.  This 
examination was conducted shortly after the veteran finished 
a shift at work and he indicated that the flare-up in his 
knee more accurately reflected his disability than the August 
2004 examination showed.  The veteran again stated that the 
flare-ups consisted of increased pain and not weakness, 
fatigability, lack of endurance, or lack of coordination.  
Examination revealed mild effusions bilaterally with 
tenderness at the joint line.  Range of motion was 0 to 50 
degrees bilaterally without pain, and to 90 degrees 
bilaterally with pain.  Compared to the August 2004 
examination, this showed the decreased range of motion of 
flare-up according to the examiner.  There was no indication 
of instability or laxity.

Diagnostic Code 5257, impairment of the knee, is rated based 
on recurrent subluxation and lateral instability.  Under 
Diagnostic Code 5257, a 10 percent disability evaluation 
requires slight impairment of either knee.  A 20 percent 
evaluation requires moderate impairment.  A 30 percent 
evaluation requires severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).  The words "slight", 
"moderate" and "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decision is "equitable and just".  38 C.F.R. § 4.6 (2005).  
Here, the evidence does not establish that there is recurrent 
subluxation or instability of the knees.  The VA treatment 
notes do not indicate any instability, and the veteran did 
not complain of instability other than to note that his left 
knee sometimes locked or popped.  The VA examinations did not 
find any subluxation or instability of the knees.  Therefore 
there is no basis for a rating in excess of the current 10 
percent for the veteran's right knee disability.  38 C.F.R. 
§ 4.71a, DC 5257 (2005).

Diagnostic codes 5260 and 5261 apply when rating a knee 
disability due to limitation of motion.  In order for a 
disability evaluation of 10 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 45 degrees; 
a higher rating of 20 percent is not warranted unless flexion 
is limited to 30 degrees or less.  The most recent VA 
examination, in February 2005 indicated the veteran had 
flexion of 90 degrees with pain and 50 degrees pain-free 
bilaterally.  The previous VA examinations showed an even 
greater range of motion from 0 to 105 or 110 degrees.  The 
veteran's right and left knee disabilities do not warrant a 
rating in excess of 10 percent based on limitation of 
flexion.  38 C.F.R. § 4.71a, DC 5260 (2005).  There is no 
evidence that flexion is limited to 30 degrees or less.

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 
percent), 20 degrees (30 percent), 30 degrees (40 percent) or 
45 degrees (50 percent).  See 38 C.F.R. § 4.71, Diagnostic 
Code 5261 (2005).  The VA examinations all indicate that the 
veteran's extension of the right knee is full (i.e. to 0 
degrees).  Therefore, a rating in excess of the current 10 
percent is not warranted for either knee under DC 5261.  
38 C.F.R. § 4.71a, DC 5261 (2005).  

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the 
knees.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
for impairment of the tibia and fibula is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262 (2005).  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has complained of pain in 
his knees, and the VA treatment notes and VA examiners found 
evidence of pain on extended use.  However, there is no 
evidence that the veteran is severely limited in his 
activities, as he can walk, drive, and generally function, 
although it is difficult for him to walk long distances and 
he was unable to enjoy some leisure activities.  He did work 
on his feet and had not recently lost any time due to his 
knee disabilities.  The veteran's most recent VA examination 
was in February 2005 shortly after a long shift at work and 
the range of motion of the veteran's knees was to 50 degrees 
of flexion without pain and 90 degrees with pain.  This is 
evidence of the degree of impairment during a flare-up due to 
extended use and does not suggest that a rating in excess of 
the current 10 percent is warranted.  Given that he has no 
sign of instability, and no evidence of subluxation of the 
knees, and no weakness, excess fatigability, or decreased 
endurance, the Board finds that any pain and loss of function 
does not more closely approximate the criteria for a rating 
in excess of the current 10 percent.  There is no basis for 
an increased rating under the Rating Schedule.  38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2003), DeLuca, 8 Vet. App. 202.

Lastly, the Board notes that there is no X-ray evidence of 
arthritis of the knees, and that therefore, there is no basis 
for a separate disability rating under DC 5003.  38 C.F.R. 
§ 4.71a, DC 5003 (2005).


ORDER

Entitlement to an increased evaluation for a right knee 
disability, currently rated as 10 percent disabling, is 
denied.

Entitlement to an increased evaluation for a left knee 
disability, currently rated as 10 percent disabling, is 
denied.


REMAND

The Board notes that, in a rating decision dated in November 
2004 the RO granted service connection for GERD and for 
pseudofolliculitis barbae, and assigned a 10 percent rating 
for both disabilities.  A letter received April 29, 2005 
constitutes a Notice of Disagreement with respect to the 
ratings assigned for these two disabilities.  However, the RO 
has not issued an SOC as to the issue of increased ratings 
for GERD or for pseudofolliculitis barbae and an appeal has 
not been perfected as to this issue.  The United States Court 
of Appeals for Veterans Claims (the Court) has held that 
where a Notice of Disagreement has been filed with regard to 
an issue, and an SOC has not been issued, the appropriate 
Board action is to remand the issue to the RO for the 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the Board has no alternative but to defer 
further appellate consideration of this issue and the case is 
REMANDED to the RO for the following:

The RO should issue an SOC with respect to 
the issues of increased original ratings 
for gastro esophageal reflux disease, and 
pseudofolliculitis barbae with a history 
of acne.  The veteran and his 
representative should be informed of the 
steps necessary to perfect an appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


